       Case 5:20-cv-00646-JKP-RBF Document 16 Filed 02/09/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SAN ANTONIO AQUARIUM, LLC d/b/a                 §
SAN ANTONIO AQUARIUM,                           §
                                                §
      Plaintiff,                                §
                                                §
v.                                              §           Civil Action No. 5:20-cv-00646
                                                §
ATAIN SPECIALTY INSURANCE                       §
COMPANY,                                        §
                                                §
      Defendant.                                §


                   JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiff San Antonio Aquarium, LLC d/b/a San Antonio Aquarium (“San Antonio

Aquarium”) and Defendant Atain Specialty Insurance Company (“Atain”) submit this Joint

Alternative Dispute Resolution Report in accordance with Local Rule CV-88.

Settlement Negotiations

       To date, the parties have not engaged in settlement negotiations as this matter was abated

by agreement of the parties and order of the Court pending inspection of Plaintiff’s premises.

       Hunter M. Klein is responsible for negotiating on behalf of San Antonio Aquarium.

Michael D. Feiler is responsible for negotiating on behalf of Atain.

Mediation

       After sufficient discovery is completed in this case, the parties believe mediation may be

 appropriate. The parties are working toward selecting an agreed-upon mediator. The parties will




 JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT                                                Page 1
     Case 5:20-cv-00646-JKP-RBF Document 16 Filed 02/09/21 Page 2 of 3




advise the Court once a mediator is chosen, or upon impasse if the parties cannot reach an

agreement.

                                                Respectfully submitted,

                                                GREEN KLEIN & WOOD

                                                By:/s/ Hunter M. Klein
                                                       HUNTER M. KLEIN
                                                       State Bar No. 24082117
                                                       ROBERT D. GREEN
                                                       State Bar No. 08368025
                                                       440 Louisiana Street, Suite 1900
                                                       Houston, Texas 77002
                                                       (713) 654-9222 – Telephone
                                                       (713) 654-2155 – Fax
                                                       green@greentriallaw.com
                                                       klein@greentriallaw.com

                                                       ATTORNEYS FOR PLAINTIFF


                                                /s/ Michael D. Feiler
                                                MICHAEL D. FEILER
                                                State Bar No. 24055475
                                                mfeiler@qslwm.com
                                                MATT R. PICKELMAN
                                                State Bar No. 24013328
                                                mpickelman@qslwm.com

                                                QUILLING, SELANDER, LOWNDS,
                                                WINSLETT & MOSER, P.C.
                                                2001 Bryan Street, Suite 1800
                                                Dallas, Texas 75201
                                                (214) 871-2100 (Telephone)
                                                (214) 871-2111 (Facsimile)

                                                ATTORNEYS FOR DEFENDANT
                                                ATAIN SPECIALTY INSURANCE
                                                COMPANY




JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT                                          Page 2
      Case 5:20-cv-00646-JKP-RBF Document 16 Filed 02/09/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing was served upon
all counsel of record in accordance with the Federal Rules of Civil Procedure on this 9th day of
February 2021.



                                                    /s/ Michael D. Feiler
                                                   MICHAEL D. FEILER




 JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT                                              Page 3
